Per Curiam:

La peticionaria, por su abogado Santos P. Amadeo, ha solicitado la reconsideración de nuestra resolución del 16 de marzo de 1954 en la que dijimos:
“Siendo el Tribunal de opinión que no debe ejercitar su juris-dicción original, no ha lugar.”
a la solicitud de dicha peticionaria interesando la expedición de un auto de hábeas corpus.
En su moción de reconsideración dicho abogado sostiene que este Tribunal no tiene poder para dictar una resolución, de tal naturaleza. Esa contención es completamente errónea. Este Tribunal ha actuado en la misma forma en diversos casos en el pasado. El poder para hacerlo ha sido reconocido por la Corte de Apelaciones de los Estados Unidos para el Primer Circuito en Jiménez v. Jones, 195 F.2d 159 (C. A., 1, 1952).. El abogado de la peticionaria no cita ese caso, pero tiene que conocerlo, porque representó a la parte perdidosa en el mismo. La sección 13 del Artículo II de la Constitución del Estado-Libre Asociado dé Puerto Rico no ha alterado, en modo alguno, nuestro poder en ese sentido.
'En el caso de Jiménez la Corte de Apelaciones citó con aprobación lo que dijéramos en Ex parte Guido Carreras, 39 D.P.R. 488, 489:
“Hemos llegado más y más al convencimiento de que siempre que se pueda obtener la intervención de una corte de distrito, los *257letrados deben abstenerse de radicar peticiones de hábeas corpus ante los magistrados de esta Corte, ora individual o colectiva-mente. No sólo están los jueces de las cortes de distrito en mejor posición de citar testigos y de oírlos, sí que también las decisiones que finalmente emitan pueden ser revisadas por este tribunal en pleno.”
Al comentar sobre nuestra facultad, dicha Corte de Ape-laciones expuso en el caso de Jiménez, pág. 163, lo siguiente:.
. . No tenemos duda que el Tribunal Supremo de Puerto Rico tiene completa autoridad para, adoptar y aplicar esa prác-tica al disponer de peticiones originales de hábeas corpus; no es substancialmente distinto, a lo que la Corte Suprema de los Es-tados Unidos ha hecho ...”

La solicitud de reconsideración será denegada.